Citation Nr: 1617099	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  11-10 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Service connection for a bilateral eye disability, including epithelial loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   The Veteran presented sworn testimony at a hearing before the undersigned in February 2016.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a bilateral eye disability that he asserts is related to a flash burn he sustained in service.  He reports that he was working on an electrical panel that shorted out and exploded, causing fragments from copper and other debris to enter his eyes.  Hearing Tr. at 2-3.  Initially, he experienced symptoms in both of his eyes, but after a few days it became apparent that his right eye required more attention.  His service treatment records (STRs) show that he suffered a flash burn in service in March 1967, injuring his right eye and causing a small area of epithelial loss.  He currently suffers from vision problems that have affected him since shortly after his separation from service.  Hearing Tr. at 4, 7-8, 12.  The Veteran also reported symptoms of watering, poor near vision, problems with night vision and difficulty tolerating bright light.  Hearing Tr. at 8; February 2014 VA Medical Record.  The Veteran's wife testified that one of his treating doctors noted that the pressure and shape of his eyes were "a lot different," and had asked him if he ever had an eye injury.  Hearing Tr. at 6, 12.  The Veteran has also been suspected to have glaucoma, and diagnosed with ocular hypertension, benign neoplasm of the choroid or retinal nevi (a pigmented area in the eye) and astigmatism, in addition to refractive errors including presbyopia and hypermetropia.  Hearing Tr. at 11; May 2011 VA Medical Record.  Thus, as there is evidence that the Veteran has a current disorder affecting his eyes and suffered an injury to his eyes in service, remand is necessary to afford the Veteran a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, all outstanding VA records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA records, including (but not limited to) those from the Montgomery VA Medical Center, dated since December 2008.  In this regard, a notation that an "electronic review" of such records was conducted, as in the February 2011 Statement of the Case, will not suffice.  Instead, the records must be associated with the claims file.

2.   Ask the Veteran to identify any private medical care providers who treated him for his eye conditions.  After securing the necessary release, associated any such identified records with the claims file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service eye symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above development, schedule the Veteran for an appropriate VA examination to address the current nature and etiology of his eye disorder.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  
After a review of the claims file, including the lay statements provided by the Veteran, the examiner should address the following:

(1) Identify any eye disorders the Veteran has had during the appeal period (December 2008 to the present); and

(2) State whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed eye disorders had their onset in service or are otherwise related to an event, injury or disease incurred in service, including the March 1967 flash burn injury described by the Veteran and noted in his STRs.

In reaching his or her conclusions, the VA examiner should specifically review and consider the lay statements of the Veteran concerning the onset and recurrence of his symptoms, as well as the March 1967 STR concerning his injury in service and his VA medical treatment records showing continuing eye symptoms.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

5.  After completing the above development, including any additional development that may be warranted, readjudicate the remanded issue.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




